I115th CONGRESS1st SessionH. R. 131IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Cole introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reaffirm the trust status of land taken into trust by the United States pursuant to the Act of June 18, 1934, for the benefit of an Indian tribe that was federally recognized on the date that the land was taken into trust, and for other purposes. 
1.Reaffirmation of status and actions
(a)Reaffirmation of trust statusLand taken into trust by the United States pursuant to the Act of June 18, 1934 (25 U.S.C. 465), before the date of enactment of this Act for the benefit of an Indian tribe that was federally recognized on the date that the land was taken into trust is reaffirmed as trust land. (b)Ratification of actions of the SecretaryAny action taken by the Secretary of the Interior for the purpose of acquiring and taking land into trust under the Act of June 18, 1934 (25 U.S.C. 465), is hereby ratified and confirmed as fully and for all intents and purposes as if that action had been taken under a Federal law specifically authorizing or directing that action.
(c)ApplicationThis Act shall apply to all claims (including claims challenging the validity of title or the effectiveness of any action of the Secretary acquiring and taking land into trust) pending on the date of the enactment of this Act or filed on or after the date of the enactment of this Act. (d)Indian countryAny land taken into trust that has been ratified and confirmed pursuant to this Act shall remain Indian country pursuant to section 1151 of title 18, United States Code.
(e)Additional landNothing in this Act shall alter or diminish the right of any federally recognized Indian tribe or the authority of the Secretary with respect to land taken into trust after the date of the enactment of this Act for the benefit of a federally recognized Indian tribe. 